Citation Nr: 1812049	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hypertension.

2.  Entitlement to a disability rating in excess of 20 percent for deep vein thrombosis of the right lower extremity.

3.  Entitlement to a disability rating in excess of 20 percent for deep vein thrombosis of the left lower extremity.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1990 to January 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta Georgia.  This case was previously before the Board in August 2015 and September 2017 when it was remanded for additional development.  The Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

In a November 2017 letter, the Veteran wrote that he did not want to be represented by a veterans service organization and wanted to represent himself.  However, the Board notes that before the VA could act on this request, in December 2017, an informal hearing presentation was submitted by the Veteran's former representative.  The Board determines that this is not prejudicial to the Veteran's claim.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his hypertension has been characterized as requiring continuous medication for control; however, at no point during this appeal has the Veteran's hypertension been characterized as diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.

2.  Affording the Veteran the benefit of the doubt, his deep vein thrombosis of the right lower extremity has been characterized as having persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

3.  Affording the Veteran the benefit of the doubt, his deep vein thrombosis of the left lower extremity has been characterized as having persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

CONCLUSION OF LAW

1.  The criteria for an initial disability rating of 10 percent, but no higher, for hypertension have been met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7101 (2017).

2.  The criteria for a disability rating of 40 percent, but no higher, for deep vein thrombosis of the right lower extremity have been met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, DC 7121 (2017).

3.  The criteria for a disability rating of 40 percent, but no higher, for deep vein thrombosis of the left lower extremity have been met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, DC 7121 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).   

The Board also notes that, with regard to the claims decided herein, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104, (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  With initial evaluations, as here, separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

III.  Analysis

Hypertension

The Veteran contends that his hypertension is more severe than the assigned initial noncompensable disability rating.  Based on the analysis below, and affording the Veteran the benefit of the doubt, the Board agrees.  

In this case, the Veteran's hypertension has been rated under 38 C.F.R. § 4.104, DC 7101 (2017).  Under this code section, a 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.   38 C.F.R. § 4.104, DC 7101 (2017).  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Id.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  Id.  A 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  Id.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Id.

In a March 2010 VA examination report, the Veteran was diagnosed with hypertension for the first time.  Three blood pressure readings were taken and the results were: 145/92, 149/91, and 147/94.  The VA examiner noted that the Veteran was being treated with Lotrel for his hypertension.  

In an October 2017 VA examination report, the Veteran was diagnosed with hypertension.  He reported that he had been on medication prescribed by his private physician since 2005.  The Veteran stated that his blood pressure fluctuated between 130-140/80s.  He reported that he was currently taking Amlodipine and Losartan for his hypertension.  The VA examiner noted that the Veteran's treatment plan included continuous medication for his hypertension.  Three blood pressure readings were taken and the results were: 136/80, 134/84, and 143/82.  The average was 137/82.  The VA examiner noted that the Veteran's hypertension would not impact his ability to work.  

Based on this record, affording the Veteran the benefit of the doubt, from March 31, 2010, his hypertension more nearly approximates a 10 percent disability rating under DC 7101.  38 C.F.R. §§ 3.102, 4.104, DC 7101 (2017).  The Veteran's hypertension has required the continuous use of medication.  As discussed above, to warrant a 20 percent rating under DC 7101, the Veteran must have diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id.  There is currently no evidence of record suggesting such a degree of disability, however, at any point during the appeal.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that an initial 10 percent disability rating for hypertension is appropriate, and no higher rating is warranted at this time, to include 'staged' ratings.  38 C.F.R. § 4.7 (2017); See Hart, supra.

Deep Vein Thrombosis

The Veteran contends that deep vein thrombosis of the right and left lower extremities are more severe than the assigned 20 percent disability ratings.  As there is considerable overlap in the applicable evidence for the Veteran's claims, the Board will discuss the two claims together.  

In this case, the Veteran's bilateral deep vein thrombosis of the lower extremities has been rated 20 percent disabling under 38 C.F.R. § 4.104, DC 7121 (2017), effective March 21, 2005.  Under this code section, a 20 percent rating is assigned for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  38 C.F.R. § 4.104, DC 7121 (2017).  A 40 percent disability rating is warranted for persistent edema and stasis pigmentation or eczema with or without intermittent ulceration.  Id.  A 60 percent disability rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Id.  The maximum 100 percent disability rating is warranted for massive board-like edema with constant pain at rest.  Id.  

In a March 2010 VA examination report, the Veteran noted that he had deep venous thrombosis in both legs.  He reported that the condition existed for nine years.  He stated that he developed leg pain after prolonged standing and walking.  The Veteran reported that he had constant leg edema which could not be relieved by foot elevation or compression hosiery.  He reported dark pigmentation of the skin as well as bruising and swelling, numbness, and tingling in both feet.  He had no eczema or ulceration.  The Veteran reported functional impairments of persistent recurrent episodes of bleeding, bruising, and swelling.  He also noted limitations in range of motion, restrictions of prolonged standing, sitting, and physical activities.  
In an October 2017 VA examination report, the Veteran was diagnosed with bilateral deep vein thrombosis of the lower extremities.  The Veteran reported persistent swelling in his bilateral lower extremities which partially improved with leg elevation.  He noted he experienced pain and fatigue with prolonged standing, walking, or strenuous activities.  The examiner reported that the Veteran had persistent edema that was incompletely relieved by elevation of extremities.  The Board notes that this examination report did not mention if there was any pigmentation or discoloration in the Veteran's extremities.  

The examiner noted that the Veteran's deep vein thrombosis would impact his ability to work.  The Veteran worked as an electronic technician and reported that his job required prolonged standing, walking, and periodic squatting.  He noted that this exacerbated his lower extremity swelling and pain.  The Veteran reported missing several days of work due to his deep vein thrombosis symptoms.  

Based on this record, and affording the Veteran's the benefit of the doubt, his bilateral deep vein thrombosis of the lower extremities more nearly approximates a 40 percent disability rating under DC 7121.  38 C.F.R. §§ 3.102, 4.104, DC 7121 (2017).  His bilateral deep vein thrombosis has been characterized as having persistent edema and pigmentation.  As discussed above, to warrant a 60 percent rating under DC 7121, the Veteran must have persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Id.  There is currently no evidence of record suggesting such a degree of disability, however, at any point during the appeal.

Having carefully considered the Veteran's claims in light of the evidence of record, as well as the applicable law and regulation, the Board finds that a 40 percent disability rating for bilateral deep vein thrombosis of the lower extremities is appropriate, and no higher ratings are warranted at this time, to include 'staged' ratings.  38 C.F.R. § 4.7 (2017).




IV.  Other Considerations

For all claims under appeal, the Board has not overlooked Veteran's lay statements with regard to the nature and severity of his service-connected hypertension and bilateral deep vein thrombosis of the lower extremities.  The Veteran is competent to report on factual matters for which he had firsthand knowledge; and the Board finds that his reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

However, there is no basis for concluding that the Veteran is competent to determine how severe his service-connected hypertension and deep vein thrombosis are in light of the applicable diagnostic criteria, in the absence of specialized medical training, which in this case he has not established.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board has accorded the objective medical findings and evaluations provided by the March 2010 and October 2017 VA examiners greater probative weight in determining that the nature and severity of the Veteran's service-connected disabilities throughout the appeal period.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).
	
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Specifically, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran is employed.  In the October 2017 VA examination report, the Veteran noted that he worked as an electronic technician.  The Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

An initial disability rating of 10 percent, but no higher, for hypertension, is granted, subject to the laws and regulations governing monetary benefits.

A disability rating of 40 percent, but no higher, for deep vein thrombosis of the right lower extremity, is granted, subject to the laws and regulations governing monetary benefits.

A disability rating of 40 percent, but no higher, for deep vein thrombosis of the left lower extremity, is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


